DETAILED ACTION
	The RCE dated 12-08-2020 is acknowledged.

Claims included in the prosecution are 1-2, 9-11,13-16, 20 and 24-39.
In view of the amendments to the claims, previous 102 rejection is withdrawn.
The following are the rejections.  

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-2, 10-11, 13-16, 20 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (7,241,741) or Borody (7,776,850)
	Borody in both patents teaches a combination of antifungal agents and an antibacterial agents for the treatment of asthma and fungal disease. The combination of antibacterial agent taught is azithromycin and rifabutin. The antifungal agents taught are amphotericin B and fluconazole, ketoconazole and other azoles. The compositions are administered orally. The composition further contains a mucolytic agent, a steroid or a 
	It would have been obvious to one of ordinary skill in the art to substitute azoles such as fluconazole, ketoconazole and other azoles with itraconazole in the drug combination taught by Borody with a reasonable expectation of success since it is art well-known azole and since Borody teaches a combination of azithromycin and rifabutin along with one or more antifungal agents including amphotericin B. Although Borody does not teach cochleates specifically, since cochleates are art known sustained release or slow release forms, it would have been obvious to one of ordinary skill in the art to use cochleates as the sustained release form for the claimed compositions.
2.	Claims 1-2, 10-11, 13-16, 20 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (7,241,741) or Borody (7,776,850) in combination with WO2014/022414), Lu (US 2018/0153807) individually or in combination.
	The teachings of Borody 741 and Borody 850 have been discussed above.
	What is lacking in Borody 741 and 859 is the encapsulation of amphotericin B in cochleates.
	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds 
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate amphotericin B in the anti-fungal and antibiotic combinations taught by Borody 751 or 850   in cochleates since such an encapsulation reduces its toxicity and improves its delivery as taught by WO and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu.

2.	Claims 1-2, 9-11,13-16, 20 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (US 2006/0025355), Chaudry (US 2005/0180925) in view of Borody (7,241,741) or Borody (7,776,850).
	Dudda discloses compositions containing a combination of amphotericin B with other anti-fungal agents, other anti-bacterial agents for the treatment of various claimed diseases including pulmonary infections. The anti-fungal agents taught is itraconazole and ketoconazole. The antibiotics taught include azithromycin  The compositions are administered  orally or intranasally (Abstract, 0005-0008, 0015, 0017, 0030-0035, 0097-0098, 0094-0098, 0120, 0126, 0148, 0149, 0174, 0198, 0200, 0208, 0221 and examples).
 Chaudry teaches a composition containing amphotericin B or itraconazole in combination with antibiotics for the treatment rhino sinusitis. The antibiotics taught 
	These references do not teach the specific combination of azithromycin, itraconazole or doxycycline and rifabutin. It would have been obvious to one of ordinary skill in the art to combine the claimed azithromycin, itraconazole or doxycycline and rifabutin cocktail or further combine with amphotericin B with a reasonable expectation of success since these are art well-known antifungal agents and antibiotics and the references of Dudda, Chaudry and Brockbank teach the administration of composition cocktails containing both antifungal agents and antibiotics. Furthermore, one of ordinary skill in the art would use a suitable combination of antifungal agents and antibiotics depending upon the nature of the disease and other parameters.
	Borody in both patents teaches a combination of antifungal agents and an antibacterial agents for the treatment of asthma and fungal disease. The combination of antibacterial agent taught is azithromycin and rifabutin. The antifungal agents taught are amphotericin B and fluconazole, ketoconazole and other azoles. The compositions are administered orally (Abstract, col. 2, lines 41-43, , lines 62-65, col. 4, lines 28-33, col. 6, line 15 through col. 10, line 10, Examples and claims of 741; col. 2, lines 39-40, lines 60-62, col. 4, lines 29-31, col. 6, line 34 through col. 10, line 12, Examples and claims in 850). Borody does not specifically teach that the itraconazole as one of the azoles though it is an art well-known azole,
 It would have been obvious to one of ordinary skill in the art to use a combination of antifungal agent, amphotericin B and antibiotics azithromycin and rifabutin in the teachings of Dudda, Chaudry with a reasonable expectation of success  
	
3.	Claims 1-2, 9-11,13-16, 20 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (US 2006/0025355), Chaudry (US 2005/0180925 in view of Borody (7,241,741) or Borody (7,776,850) as set forth above, in further combination with WO2014/022414), Lu (2018/01538070 individually or in combination..
	The teachings of Dudda, Chaudry, Borody 741 and 850 have been discussed above. What is lacking in these references is encapsulation of amphotericin B in cochleates.
	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds taught are amphotericin B and amikacin. WO teaches the encapsulation of anti-inflammatory steroids (page 2 and Examples).
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate the anti-fungal and antibiotic combinations taught by Dudda, Chaudry and Borody   in cochleates since such an encapsulation reduces their toxicities and improves their delivery as taught by WO and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu
s 1-2, 9-11,13-16, 20 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over  Borody (7,241,741) or Borody (7,776,850) in combination with WO2014/022414, Lu (2018/01538070 individually or in combination. 
	Borody in both patents teaches a combination of at least one antifungal agent and at least one antibacterial agent for the treatment of asthma and fungal disease. The combination of antibacterial agents taught is azithromycin and rifabutin. The antifungal agent agents taught is amphotericin B, various azoles including itraconazole. The compositions are administered orally. The composition in addition, contains steroids and bronchodilators. The composition can be in a sustained release form (Abstract, col. 2, line 22 through col. 4, line 52, col. 5, line 60 through col. 10, line 10, Examples and claims of 741; Abstract, col. 2, line 11 through   col. 4, line 43, col. 5, line 14 through col. 10, line 7,  Examples and claims in 850).. Borody does not exemplify the specific combination of amphotericin B, azithromycin and rifabutin and does not specifically teach the fungal disease. However, in view of the guidance provided by Borody, it would have been obvious to one of ordinary skill in the art to use the combination of amphotericin B, azithromycin and rifabutin with a reasonable expectation of success. Since amphotericin B is known in the art to treat a variety of fungal diseases, it would have been obvious to one of ordinary skill in the art to treat the claimed fungal diseases with a reasonable expectation of success.
	Borody does not teach the oral administration of the active agents in cochleates.	WO teaches that encapsulation of antifungal and antibiotic drugs in cochleates provide improved activity of these drugs with reduced toxicity. The specific compounds 
	Lu teaches that antibiotics such as azithromycin can be encochleated to treat lung diseases by oral administration (0058 and claims, claim 12 in particular).
It would have been obvious to one of ordinary skill in the art to encapsulate the anti-fungal and antibiotics taught by Borody in cochleates since such an encapsulation reduces their toxicities and improves their delivery as taught by WO. The packaging the formulation in a suitable form such as blister packs is deemed to be within the skill of the highly developed art of antibiotics and antifungal agents and because encochleated antibiotics such as azithromycin can be used orally to treat lung infections as taught by Lu.
5.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over 1) 1.	Claim rejected under 35 U.S.C. 103 as being unpatentable over Borody (7,241,741) or Borody (7,776,850); OR 2) Dudda (US 2006/0025355), Chaudry (US 2005/0180925) in view of Borody (7,241,741) or Borody (7,776,850) both as set forth above,  further in view of  Johnstone (US 2010/0221343)..
What is lacking in   is the use of the composition for the treatment of COPD.
	Johnston teaches that itraconazole can be used for the treatment of COPD (claims 2 and 11).
	It would have been obvious to one of ordinary skill in the art to use the antifungal antibiotic combination containing itraconazole to treat COPD with a reasonable expectation of success since Johnston that itraconazole is useful in the treatment of asthma and COPD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612